Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered October 30, 2013, which, to the extent appealed from as limited by the briefs, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff seeks damages for injuries she suffered when she slipped on a wet substance on the stairs of premises owned and managed by defendants. She testified that she observed trash and liquid on the stairs some 13 hours before her fall, and that the staircase had been in that condition the entire weekend preceding the accident. The investigation that immediately followed the accident found that there was urine on the stairs where plaintiff fell.
Defendants failed to establish that they lacked notice of the dangerous condition on the stairs (see Bowie v 2377 Creston Realty, LLC, 14 AD3d 457, 459 [1st Dept 2005]; Harrison v New York City Tr. Auth., 94 AD3d 512, 514 [1st Dept 2012]). They submitted no evidence of the actual condition of the stairs at the time of, or in the hours preceding, plaintiff’s accident, or that the janitorial schedule was followed on the date of the accident.
Concur—Saxe, J.P, Moskowitz, Freedman, Gische and Kapnick, JJ.